 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
10                     NORTHERN DISTRICT OF CALIFORNIA
11
     WARREN GARDNER, LORI MYERS,
12 ANGELA COSGROVE, AUTUMN
                                              Case No.:   19-cv-02561-WHO
     HESSONG, ROBERT MCQUADE,
13 COLLEEN MCQUADE, JAMES
                                             [PROPOSED] ORDER GRANTING
                                             STIPULATED REQUEST FOR
     BORRUSO, FIDEL JAMELO,
14 JOCELYN JAMELO, ANTHONY
                                             ORDER MODIFYING BRIEFING
                                             SCHEDULE AND HEARING DATE
     LUCIANO, LORI LUCIANO,
15 ROBERT NUGENT, AVRAHAM
                                             FOR DEFENDANT STARKIST CO.’S
                                             MOTION TO DISMISS (L.R. 6-2)
     ISAC ZELIG, KEN PETROVCIK,
16 MEGAN KIIHNE, and KATHLEEN
     MILLER, On Behalf of Themselves and
17 All Others Similarly Situated,

18                Plaintiffs,
19
          v.
     STARKIST CO., a Delaware
20 Corporation, and DONGWON
     INDUSTRIES CO. LTD., a South Korea
21 corporation,

22                Defendants.
23

24

25

26
27

28

                  [PROPOSED] ORDER GRANTING STIPULATED REQUEST FOR ORDER
                                MODIFYING BRIEFING SCHEDULE
 1
           Having read and considered the Stipulated Request for Order Modifying
 2
     Briefing Schedule and Hearing Date for Defendant StarKist Co.’s Motion to Dismiss,
 3
     and good cause appearing therefore, the Court GRANTS the parties’ stipulated
 4
     request. Plaintiffs shall have until September 13, 2019 to respond to StarKist’s
 5
     Motion to Dismiss and Request for Judicial Notice and StarKist shall have until
 6
     October 11, 2019 to reply regarding same. The Court shall hear StarKist’s Motion
 7
     on November 6, 2019 at 2:00 p.m.
 8
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9
10

11 Dated: _August 19, 2019___                   ______________________________
                                                Hon. William H. Orrick
12                                              United States District Judge
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                  [PROPOSED] ORDER GRANTING STIPULATED REQUEST FOR ORDER
                                MODIFYING BRIEFING SCHEDULE
